Citation Nr: 1521135	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for a bilateral knee disability, to include articular chondrocalcinosis of the knees.

3. Entitlement to service connection for a bilateral ankle disability, originally characterized as a bilateral leg condition.  


REPRESENTATION

Appellant represented by:	Mark. M. Medvesky, Attorney.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

On his October 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran failed to indicate whether he desired a hearing before the Board.  In March 2014, the RO informed the Veteran and his representative that the Veteran had been placed on the list of persons wanting to appear for a "Travel Board" hearing.  Shortly thereafter, in June 2014, the RO sent a second letter indicating that it was unclear whether the Veteran wished for a hearing or not, and requested that either the Veteran or his representative indicate in the affirmative that a hearing was desired.  To date, neither the Veteran, nor his representative have responded to this request for clarification.  Therefore, in light of the fact that the Veteran never officially requested a hearing, and in light of the fact that clarification has not been received affirmatively requesting a hearing, the Board finds that no hearing has been requested.

The issue of entitlement to service connection for a bilateral ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's present degenerative arthritis of the lumbar spine is not the result of or related to the Veteran's active service, to include his 1961 back sprain and his multiple parachute jumps.

2. The Veteran's present degenerative arthritis of the lumbar spine did not manifest to a compensable degree within a year of separation from active service; a continuity of symptomatology since service has not been shown.  

3. The Veteran's present bilateral articular chondrocalcinosis of the knees is not the result of or related to the Veteran's active service, to include his 1961 knee injury and his multiple parachute jumps.


CONCLUSION OF LAW

1. The criteria for service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for bilateral articular chondrocalcinosis of the knees have not been met.  38 U.S.C.A. §, 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for back, bilateral knee, and bilateral lower leg disabilities in August 2010.  In a letter dated August 11, 2010, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service personnel records, service treatment records, private treatment records, VA treatment records, VA examination reports, Army reports on tactical parachute use, and multiple lay statements in support of his claim.  The Board notes that the Veteran has alleged that VA has either rejected or failed to consider private medical evidence, specifically x-rays, which he submitted for RO review.  In June 2014 the RO sent a letter which, among other things, indicated that the RO will accept any and all evidence, but because the RO cannot read x-rays, a transcribed report needed to be submitted to accompany those x-rays.  To date, neither the Veteran, nor his representative has submitted the requested report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  In light of the above, the Board is satisfied that the duty to assist has been met.  

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that the Veteran has current diagnoses of degenerative arthritis of the lumbar spine, articular chondrocalcinosis of the knees. 

The Veteran contends that these disabilities are the result of a parachute accident while in service.  Specifically, he reports that on one occasion, he landed in a tree, which caused his left foot to hang up in a fork of branches.  He was able to climb out of the tree, but could not walk.  Thereafter, a doctor told him his leg did not break, but all of his tendons and ligaments were torn and damaged.  He reported being placed in a full-leg cast for 8 weeks, followed by a lower leg cast for an additional 8 weeks.  Thereafter he was given crutches and light duty for 2 months.  He claims that after three weeks he stopped using his crutches when his company was deployed and continued with full active duty.   The Veteran's wife submitted a statement in which she asserts that Veteran was required to wear a full-leg cast for 6 to 8 weeks, followed by a half-leg cast for 6 to 8 weeks.  Neither the Veteran, nor his wife has provided a specific date for this alleged incident.

A review of the Veteran's military personnel records and service treatment records show that the Veteran was awarded the parachutist badge.  Military records submitted by the Veteran show that he participated in regular jumps between June 1960 and November 1961.  On November 17, 1961, the Veteran completed a jump at Ft. Campbell, Kentucky.  

A service treatment record dated November 27, 1961 reports that the Veteran presented for medical care having hurt his back in the lumbar region and left knee.  That record indicates increased tone in the left paravertebral muscle with pain on all types of motion.  There was no pain down the legs and reflexes were normal.  He was noted to have multiple lipomata over his back.  The Veteran was given a diagnosis of a back sprain.  He was treated with medication, heat and light duty.  No duration for light duty was given.  The cause of the injury was not given.  His personnel records do not indicate that he participated in a jump on that date.  On January 16, 1962, the Veteran completed another jump at Ft. Campbell.  He went on to complete seven more jumps between April 1962 and August 1962. 

On November 7, 1962, the Veteran completed his final jump recorded in his service personnel records.  That same day, a service treatment record indicates that the Veteran presented with a severe sprain, described as an inversion type injury, of the left ankle.  He was placed in a cast.  A medical record dated December 26, 1962, states that the Veteran had good range of motion in his left ankle.  On January 1, 1963, the Veteran's cast was removed.  He was noted to have some swelling and pain in the left ankle which was taped.  He was placed on light duty for one week.  

His service treatment records do not show any other injuries pertaining to the back, knees or legs in service.  His military personnel records do not indicate any lengthy duration of light duty beyond the one week assigned in January 1963.  

In light of the above, the Board finds that Veteran did, in fact, suffer an in-service injury to his lumbar spine and left knee in November 1961 and injury to his left ankle in November 1962, as reported in his service treatment and personnel records.  However, the Board does not concede the injury as reported by the Veteran.  While the Veteran and his spouse are competent as lay persons to report things which they actually witnessed, see Layno v. Brown, 6 Vet. App. 465, 471 (1994), the Board finds their testimony regarding the Veteran's "severe injury" to be unpersuasive.  Particularly, any incident resulting in the casting of his leg for over 4 months with an additional 2 months of light duty is not supported by the evidence of record.  There is no proof beyond the Veteran's assertions that he ever sustained an injury of such severity as to require long term casting.  Neither is there any indication that he was ever placed on light duty for longer than one week.  Therefore, for purposes of evaluating eligibility for service connection, the in-service element is limited to the two instances as reported in the Veteran's service treatment records.   The Board also acknowledges that a private medical opinion has implied a link between the Veteran's present disabilities and his service as a parachutist in general.  Because the Veteran's service personnel records record multiple jumps over his military career, the Board will also consider any association between his present disabilities and that line of physical duty.  

Thus, the issue becomes one of medical nexus between the Veteran's various present disabilities and his in-service injuries.  

a. Lumbar Spine

As stated above, the Veteran has a current diagnosis of severe arthritis of the lumbar spine.  VA concedes that the Veteran suffered a back sprain in November 1961.  

In November 2010, the Veteran was afforded a VA examination in connection with his claim.  At that time he stated that he had experienced some back pain since leaving military service, but that it had worsened over the previous three years.  Specifically, he recalled a severe episode of back pain in 2007, where his back "locked up" and he was unable to walk due to shooting pains down his right leg.  He was treated with an epidural injection and the right leg pain resolved, although he continued to have lower back pain.  He had no history of surgery or hospitalization.  There was no history of spine neoplasm.  His posture was stooped and his gait was slow, assisted by a walker and a cane.  He was noted to have kyphosis and lumbar flattening.  Flexion was to 75 degrees; extension was to 15 degrees.  Lateral flexion was to 15 degrees bilaterally.  Lateral rotation was to 25 degrees bilaterally.  Reflex examination findings were normal.  Imaging results noted mild levoscoliotic curve with severe hypertrophic degenerative changes of the lumbar spine with narrowing disc space at L1-L2, L2-L3, L3-L4, and L4-L5 levels.  The most pronounced was at L3-L4 with a large marginal spur.  He was given a diagnosis of degenerative arthritis of the lumbar spine.  

The VA examiner then opined that the Veteran's severe arthritis is less likely as not caused by or the result of the instance of back pain reported in service.  As a rationale, the examiner stated that there was one visit for back sprain in active service in 1961, with no subsequent clinic visits for continuing back problems.  Further, there was no indication of treatment for back problems until the previous several years.  He also noted that the Veteran was morbidly obese.  He opined that the Veteran's obesity, in combination with years of occupational stress associated with driving a truck, are more likely that contributing factors for his arthritis, rather than one episode of pain nearly fifty years earlier.  

In a letter dated July 18, 2011, the Veteran's private physician, Dr. K., stated that it was his opinion that it is at least as likely as not that the Veteran's documented injuries sustained in service are related to his current back, knee and leg conditions.  

In March 2013, VA sought clarification from Dr. K. regarding the etiology of the Veteran's various claimed disabilities.  In a letter dated April 4, 2013, Dr. K stated that the Veteran made 88 parachute jumps, some of which had hard landings during windy conditions, causing repeated stress on his back and lower extremities.  Specifically, the Veteran had landed upside down in a tree on one specific jump and sustained a serious injury to his lower left extremity, which resulted in casting for over three months.  

In August 2013, the Veteran was afforded a second VA examination in connection with his claims, this time to evaluate the possibility that the Veteran's present claimed disabilities were the result of his parachute jumps.  The VA examiner noted the November 27, 1961 incident in which the Veteran sustained a "hurt back in the lumbar region."  He also noted that the Veteran's separation examination did not have any findings of back pain, nor did the Veteran report any back issues at that time.  He also notes that the record is void of any complaints of lumbar pain or muscle spasm until recent years.  He also considered the Veteran's present physical condition and post service occupational hazards.  In an opinion against a link between the Veteran's in-service parachuting, the VA examiner stated that the Veteran is obese and deconditioned.  This, in conjunction with years of occupational stress associated with truck driving were more likely the underlying factors behind the Veteran's arthritis of the lumbar spine.  The VA examiner also found the opinion by Dr. K. to be less than credible as it did not discuss a specific diagnosis.  

In consideration of all of the evidence of record, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's present arthritis of the spine and his in-service incidents or injuries, to include his November 1961 back injury and/or his occupational hazards associated with parachuting.  In particular, the Board finds that the November 2010 and August 2013 VA examinations are of greater probative weight.  Particularly, both VA opinions were given following a thorough physical examination and given in consideration of the Veteran's entire medical and occupational history, and supported by clinical evidence.  See Stefl v. Nicholson, 21 Vet. App. 124, 124 (2007) (requiring clear conclusions with supporting data and reasoned medical explanation connecting the two).  

On the contrary, the Board finds the opinion and subsequent clarification by Dr. K. to be less than probative of the issue on appeal.  Particularly, neither the initial opinion, nor the clarification letter gives a specific diagnosis for the Veteran's present back disability.  Further, in justifying the opinion, he refers to the incident the Veteran reported where he landed in the tree, resulting in a "serious injury to his left lower extremity."  As discussed above, VA does not concede that this incident took place as it is not supported by the Veteran's service treatment and military personnel records.  Neither did he support the opinion connecting stress of hard parachute landings with the present disabilities with reasoned analysis or known medical principles.  As such, the Board finds the private opinions by Dr. K. to be of limited value in assessing the nexus element in this matter.  See, Stefl, supra; Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008) (requiring a medical opinion to be based on sufficient facts or data; be the product of reliable principles and methods; and be the result of reliable principles and methods applied to the facts of the case on order for a medical opinion to be given weight).   

Finally, the Board notes that the Veteran has submitted lay statements by himself and other witnesses, including his spouse and children, which assert the belief that the Veteran's present back condition is the result of his active service.  The Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  Id. at 1367-77.  While the general principle that physical trauma may result in disabilities later in life is commonly known and accepted, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of fact in contention.  Not all competent evidence is of equal value.  Here, those opinions have been provided by lay persons without appropriate medical training and expertise, and therefore are not competent to support an etiological conclusion regarding the cause of the Veteran's arthritis of the back, especially in light of two opinions by VA examiners which conclude to the contrary, and the fact that the evidence of record fails to demonstrate any complaints of chronic back pain prior to 2007.  

In considering this claim, the Board has also considered presumptive service connection as a chronic disease, but finds that such a presumption is not appropriate.  There is no evidence showing that the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year of leaving active service.  Nor is there any objective medical evidence showing a continuity of symptomatology following service.  In fact, his spine was noted to be normal upon separation and he did not provide any medical evidence of complaints until 2007.  As such, entitlement for service connection based on presumption as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Thus, in light of the above, the Board finds that service connection for a back condition, to include degenerative arthritis of the lumbar spine, is not appropriate in this matter.  

b. Knees

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  The Veteran has a current diagnosis of articular chondrocalcinosis of both knees, as diagnosed in his August 2013 VA examination.  The Veteran has also been noted to have sustained an injury in November 1961 to his back and left knee.  The Veteran also made multiple parachute jumps throughout his period of active service.  Therefore, although the Veteran only suffered an "injury" to his left knee in service, the Board will consider service connection for both based on his history as a parachutist.  

In November 2010, the Veteran was afforded a VA examination in connection with that claim.  The VA examiner found chondrocalcinosis of the left knee with limited range of motion, symptomatic.  He was noted to have decreased mobility, trouble with lifting and carrying, and decreased strength and pain.  The VA examiner opined that the Veteran's knee condition was less likely as not caused by or a result of treatment in service.  In support of this, the examiner stated that there is no documentation of chronic treatment for the knee, nor is there any sufficient evidence that the condition originated in active service.  He also noted the Veteran's morbid obesity and occupation, which more likely had an impact on his knees.  

In a letter dated July 18, 2011, the Veteran's private physician, Dr. K., stated that it was his opinion that it is at least as likely as not that the Veteran's documented injuries sustained in service are related to his current back, knee and leg conditions.  In an addendum letter dated April 4, 2013, Dr. K stated that the Veteran made 88 parachute jumps over the course of his military service, some of which had hard landings during windy conditions, causing repeated stress on his back and lower extremities.  Specifically, the Veteran had landed upside down in a tree on one specific jump and sustained a serious injury to his lower left extremity, which resulted in casting for over three months.  

In August 2013, the Veteran presented for a new VA examination in connection with his claim.  The Veteran was given a diagnosis of articular chondrocalcinosis of both knees.  Flexion was to 120 degrees bilaterally with no objective evidence of painful motion.  He was noted to have less movement than normal, weakened movement, excess fatigability, and pain on movement.  Strength and stability were normal in both knees.  The examiner then opined that the Veteran's chondrocalcinosis was less likely than not incurred in or caused by his active service.  In support of this statement, the examiner acknowledged the Veteran's history of parachute jumps but stated that chondrocalcinosis of the knees are deposits of calcium pyrophosphate crystals causing various forms of arthritis, but specifically not caused by trauma.  

In light of the above opinions, the Board finds that a nexus between the Veteran's service and his present chondrocalcinosis.  In reaching this conclusion, the Board finds that the November 2010 and August 2013 VA examinations are of greater probative weight.  Particularly, both VA opinions were given following a thorough physical examination and given in consideration of the Veteran's entire medical and occupational history, and supported by clinical evidence.  See Stefl, supra.  For the same reasons discussed above, the Board finds the letters by Dr. K. less probative of the issues on appeal because they do not provide a reasoned analysis for reaching the opinion and refer to an in-service incident which the Board has not conceded.  Id.; Nieves-Rodriquez v. Peake, supra.  The Board also finds any lay statements by the Veteran his spouse or his children to be of limited probative value.  See Jandreau, supra. 

Finally, the Board notes that analysis of the claim based on a presumption of service connection for a chronic disease is not warranted in this claim as chondrocalcinosis is not a chronic disease listed under 38 C.F.R. § 3.309(a).  While the August 2013 VA examiner stated that chondrocalcinosis could cause arthritis, no actual diagnosis of arthritis is given in this matter.  Therefore the Veteran's present condition is not eligible for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

In light of the above, the Board finds that service connection for the Veteran's bilateral chondrocalcinosis of the knees is not warranted because the record fails to establish a medical nexus between his present knee condition and his active military service.



ORDER

Entitlement to service connection for a back condition, to include degenerative arthritis of the lumbar spine, is denied.  

Enlistment to service connection for a bilateral knee condition, to include chondrocalcinosis of the knees, is denied.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations are provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the instant matter, the Veteran initially filed a claim for a bilateral leg condition.  He was afforded a VA examination in connection with his claims in November 2010.  The examiner conducted a physical examination which found tenderness in the left ankle.  X-rays showed posterior tibial artery calcifications in the left ankle and two small bony ossicles at the tip of the lateral malleolus with posterial tibial artery calcifications and large calcaneal spur in the right ankle.  The Veteran was given a diagnosis of a "leg condition" without any more detail.  The examiner then opined that the diagnosed leg condition was less likely than not related to his 1962 inversion sprain.  In support of this, he noted a normal present ankle x-ray and the lack of documentation of chronic problems with the leg and ankle in the record.  

In August 2013, the Veteran was afforded a second VA examination in connection with this claim.  The VA examiner gave a diagnosis of an acute ankle sprain in 1962.   The examiner noted present pain in both ankles, and X-rays which show degenerative or traumatic arthritis in both ankles, but does not give a present diagnosis of arthritis.    The examiner then opined that the Veteran's left ankle is less likely than not the result of his 1962 sprain.  The examiner did note the present arthritis, but did not provide an opinion on the cause of that condition which considers the Veteran's history of repeated parachute jumps.  

After a careful review of the above VA examination reports, the Board finds that a new VA examination is necessary for several reasons.  First, the Board finds that it is unclear whether the Veteran has a diagnosed disability associated with his ankles and/or lower legs.  Second, the nexus opinion given in the August 2013 focuses solely on the left ankle and does not consider the right.  Neither does it consider the Veteran's service history which includes multiple parachute jumps and landings, in addition to the 1962 incident. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist, to include an orthopedist, in connection with his claim for a bilateral lower leg and/or ankle disability.  The entire record, to include the prior two VA examiations and a copy of this remand must be made available to the examiner for review.  

The examiner should conduct a thorough review of the record and a physical examination and indicate whether, if any, the Veteran has an identifiable and diagnosed disability affecting either his ankles or his lower legs.  If a diagnosis is provided, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's disability is the result of his active service, to include his 1962 ankle injury and his history of multiple parachute jumps and landings throughout his active service.  

If the examiner finds that the Veteran does not have a diagnosed disability associated with his lower legs and/or ankles, a thorough explanation for rejecting the Veteran's reported symptomatology of pain must be given.  

A complete rationale should be provided for any opinion given, to include citation to facts in the record, medical treatise evidence, or known medical principles.  

2. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


